                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION

                                 DOCKET NO. 5:19cr7-KDB

UNITED STATES OF AMERICA                        )
                                                )              ORDER CORRECTING
              v.                                )               CLERICAL ERROR
                                                )
KENNETH LEE MCBRIDE                             )



        THIS MATTER is before the Court on the Government’s Motion to Amend Order to

Correct Clerical Error. (Doc. No. 35) (“Motion”). For the reasons set forth in the Motion, it is

hereby ORDERED that the Consent Order and Judgment of Forfeiture (Doc. No. 31) is amended

to state:

        One Davis Industry, .380 handgun, serial number AP243019, and ammunition
        seized on or about May 25, 2018, during the investigation.




                                         Signed: October 31, 2019
